Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Roland Long on May 10, 2022.
The application has been amended as follows:
In the specification, page 5, line 15:
After “position”, add -- by means of an actuator 7 --.
Claim 1 has been amended as follows:
 1. (currently amended) A press (1) for compressing waste, the press (1) associated with a construction (8) and comprising a press part (3),
wherein the press part (3) comprises an upper end and an opposite, lower end, a first side (F) comprised of a first lateral surface (4), and an opposite, second side (S) comprised of a second lateral surface (5),
wherein the press (1) further comprises
a telescopic arm (6) having i) a construction-side end being arranged for fixing to the construction (8) to rotate around a point of rotation (30) at the construction-side end and ii) a press-part end fixed to the upper end of the press part (3) and arranged to rotate about a point of rotation (29) at the upper end of the press part (3),
an actuator (7) configured to move the telescopic arm (6) between a shortened position to retract the press part (3) into an upper portion of the construction (8) and an extended position to rotate the press part (3) toward a bottom portion of the construction (8),
a first upper lever (2a) located on the first side (F) of the press (1), the first upper lever (2a) having
i) a construction-side end for fixing to a first part of the construction to rotate around a first construction-side point of rotation (21) on the first part of the construction, and
ii) a press-part side end fixed to an upper end of the first lateral surface (4) and arranged to rotate around a first press-side point of rotation (22) on the first lateral surface (4) of the press part (3) 
a second upper lever (2c) on the second side (S) of the press (1), the second upper lever (2c) having
i) a construction-side end for fixing to a second part of the construction to rotate around a first construction-side point of rotation on the second part of the construction, and
ii) a press-part side end fixed to an upper end of the second lateral surface (5) and arranged to rotate around a first press-side point of rotation on the second lateral surface (5) of the part (3) 
a first lower lever (2b) on the first side of the press (1), the first lower lever (2b) having
i) a construction-side end for fixing to the first part of the construction to rotate around a second construction-side point of rotation (23) on the first part of the construction, and
ii) a press-part side end fixed to the upper end of the first lateral surface (4) and arranged to rotate around a second press-side point of rotation (24) on the first lateral surface (4) of the part (3) 
a second lower lever (2d) on the second side (S) of the press (1), the second lower lever (2d) having
i) a construction-side end for fixing to the second part of the construction to rotate around a second construction-side point of rotation on the second part of the construction, and
ii) a press-part side end fixed to the upper end of the second lateral surface (5) and arranged to rotate around a second press-side point of rotation (28) of the second lateral surface (5) of the part (3) 
wherein the press-part side end of the first upper lever (2a) is fixed to the upper end of the first lateral surface (4) at a first position above a second position where the press-part side end of first lower lever (2b) is fixed to the upper end of the first lateral surface (4) so that the first upper level (2a) is above the first lower lever (2b) in both of the shortened position and extended position of the actuator (7), 
wherein the press-part side end of the second upper lever (2c) is fixed to the upper end of the second lateral surface (5) at a third position above a fourth position where the press-part side end of second lower lever (2d) is fixed to the upper end of the second lateral surface (5) so that the second upper level (2c) is above the second lower lever (2d) in both of the shortened position and extended position of the actuator (7), and

wherein the first press-side points of rotation of the first and second upper levers are above the second press-side points of rotation of the first and second lower levers in both of the shortened position and extended position of the actuator (7). 

Claim 8 has been amended as follows:

8. (currently amended) A construction (8) comprising a press (1) for compressing waste, the press comprising a press part (3),
wherein the press part (3) comprises an upper end and an opposite, lower end, a first side (F) comprised of a first lateral surface (4), and an opposite, second side (S) comprised of a second lateral surface (5),
wherein the press (1) further comprises
a telescopic arm (6) having i) a construction-side end being arranged for fixing to the construction (8) to rotate around a point of rotation (30) at the construction-side end and ii) a press-part end fixed to the upper end of the press part (3) and arranged to rotate about a point of rotation (29) at the upper end of the press part (3),
an actuator (7) configured to move the telescopic arm (6) between a shortened position to retract the press part (3) into an upper portion of the construction (8) and an extended position to rotate the press part (3) toward a bottom portion of the construction (8),
a first upper lever (2a) located on the first side (F) of the press (1), the first upper lever (2a) having
i) a construction-side end for fixing to a first part of the construction to rotate around a first construction-side point of rotation (21) on the first part of the construction, and
ii) a press-part side end fixed to an upper end of the first lateral surface (4) and arranged to rotate around a first press-side point of rotation (22) on the first lateral surface (4) of the press part (3) 
a second upper lever (2c) on the second side (S) of the press (1), the second upper lever (2c) having
i) a construction-side end for fixing to a second part of the construction to rotate around a first construction-side point of rotation on the second part of the construction, and
ii) a press-part side end fixed to an upper end of the second lateral surface (5) and arranged to rotate around a first press-side point of rotation on the second lateral surface (5) of the part (3) 
a first lower lever (2b) on the first side of the press (1), the first lower lever (2b) having
i) a construction-side end for fixing to the first part of the construction to rotate around a second construction-side point of rotation (23) on the first part of the construction, and
ii) a press-part side end fixed to the upper end of the first lateral surface (4) and arranged to rotate around a second press-side point of rotation (24) on the first lateral surface (4) of the part (3) 
a second lower lever (2d) on the second side (S) of the press (1), the second lower lever (2d) having
i) a construction-side end for fixing to the second part of the construction to rotate around a second construction-side point of rotation on the second part of the construction, and
ii) a press-part side end fixed to the upper end of the second lateral surface (5) and arranged to rotate around a second press-side point of rotation (28) of the second lateral surface (5) of the part (3) 
wherein the press-part side end of the first upper lever (2a) is fixed to the upper end of the first lateral surface (4) at a first position above a second position where the press-part side end of first lower lever (2b) is fixed to the upper end of the first lateral surface (4) so that the first upper level (2a) is above the first lower lever (2b) in both of the shortened position and extended position of the actuator (7), 
wherein the press-part side end of the second upper lever (2c) is fixed to the upper end of the second lateral surface (5) at a third position above a fourth position where the press-part side end of second lower lever (2d) is fixed to the upper end of the second lateral surface (5) so that the second upper level (2c) is above the second lower lever (2d) in both of the shortened position and extended position of the actuator (7), and

wherein the first press-side points of rotation of the first and second upper levers are above the second press-side points of rotation of the first and second lower levers in both of the shortened position and extended position of the actuator (7). 

Cancel claim 10.


Allowable Subject Matter
Claims 1, 3-9, 12, 14-16, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 8 are allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a press comprising a press part, a telescopic arm, two upper levers, and two lower levers in structural arrangements as claimed for retracting the press part into an upper portion of a construction and rotating the press part  toward a bottom portion of the construction. Such arrangement allows the press to fit into a small space, long movement can be achieved in a simple manner, and the force of the press is almost constant over the entire movement range (see page 1 of the specification). Therefore, it is concluded by the Examiner that claims 1, 8 and their dependents are allowable over the prior art of record.
EP 2 955 133 A1 to Strebel discloses a press (5) in a construction, but Strebel does not discloses the claimed structural arrangement of the levers for moving a press part. There are levers for moving a chute (111”) that cover an inlet in fig. 6a and 6b, but the chute (111”) is not a press part.
US 2015/0283659 A1 to Gilbert et al. discloses a device for moving a set of springs, the device includes a pushing block support frame (310) that has levers and actuators attached thereto to rotate the pushing block support frame. Gilbert does not disclose a press as claimed.
US 2009/0145312 A1 to Allen discloses a trash compactor having a press part (6) and an actuator for rotating the press part. Allen does not disclose the levers as claimed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	May 10, 2022